Name: Commission Regulation (EEC) No 2349/80 of 9 September 1980 fixing the import levies on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 237/6 Official Journal of the European Communities 10 . 9 . 80 COMMISSION REGULATION (EEC) No 2349/80 of 9 September 1980 fixing the import levies on white sugar and raw sugar at present in force should be altered to the amounts set out in the Annex hereto , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organ ­ ization of the market in sugar ( J ), as last amended by Regulation (EEC) No 1 396/78 (2), and in particular Article 15 (7) thereof, Whereas the import levies on white sugar and raw sugar were fixed by Regulation (EEC) No 1 684/80 (3), as last amended by Regulation (EEC) No 2332/80 (4 ) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1684/80 to the information known to the Commission that the levies HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 15 ( 1 ) of Regu ­ lation (EEC) No 3330/74 shall be, in respect of white sugar and standard quality raw sugar, as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 10 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 September 1980 . For the Commission Finn GUNDELACH Vice-President ANNEX to the Commission Regulation of 9 September 1980 fixing the import levies on white sugar and raw sugar (ECU/ 100 kg) CCT heading No Description Levy 17.01 Beet sugar and cane sugar, in solid form : A. White sugar ; flavoured or coloured sugar B. Raw sugar 0-26 0 (&gt;) (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 % , the levy applicable is calculated in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 . (') OJ No L 359 , 31 . 12. 1974, p. 1 . (*) OJ No L 170 , 27 . 6 . 1978 , p. 1 . ( 3 ) OJ No L 166, 1 . 7 . 1980, p. 49 . ( «) OJ No L 235 , 6 . 9 . 1980 , p. 6 .